Chief Justice Robertson
delivered the Opinion of the Court.
The interest of Riney’s heirs, in the land which descended to them, being joint, therefore their right to prosecute a writ of error for setting aside the allotment of dower to his widow was also necessarily joint, and not for any purpose several, as it might have been had their interest been several, as in a case of independent legatees or devisees who, not having been made joint parlies in the inferior court, might each have a seperate right to seek the reversal of a County Court order, rejecting the will under which they severally claimed.
And consequently, as all the heirs did not labor under a saving disability, the infants, in whose name alone this writ is prosecuted, cannot avoid the legal operation of the statute of limitations, the adult co-heirs being barred.
Wherefore, the statute being pleaded in this- case, it is considered as adjudged that the writ of error is barred.